818 F.2d 31
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Doris Jean SMOCK, Plaintiff-Appellant,v.U.S.  DEPARTMENT OF LABOR, Defendant-Appellee.
No. 86-3793.
United States Court of Appeals, Sixth Circuit.
May 14, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The pro se plaintiff filed a complaint alleging various employment and civil rights violations which occurred between 1968 and 1973.  The district court concluded that the complaint was barred by the applicable statute of limitations and dismissed the case.  On appeal, both sides have briefed the issue.  After examination of the record and briefs, the panel unanimously concludes that oral argument is not needed.  Rule 34(a), Fed.  R. App.  P.


2
Upon examination of the briefs and record, we conclude that the dismissal was proper for the reasons stated in the district court's order.  Therefore, we affirm the district court's judgment pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.